*518OPINION
By HORNBECK, PJ.
We are of opinion that the motion must be sustained on the first ground thereof.
Henry Van de Linde, as liquidator of Consolidated Assurance Company, Ltd., was not an original party defendant, nor -was there any attempt on his part,to be made a party defendant. On the contrary, he appeared on the motion for the purpose only of questioning the jurisdiction of the court.
Sec 11864 GC provides;
*519“A party to. a suit affected by an order discharging or refusing to discharge an order of attachment, may file a petition in error to reverse, vacate, or modify it as in other cases; and the original action shall proceed to trial and judgment as though no petition in error had been prosecuted."
As Henry A. Van de Linde, as liquidator, etc., is not party to this action the benefit of the statute does not 'operate in his behalf. Independent of this section we know of no authority which would clothe this court with jurisdiction to determine the controversy between. the plaintiff in error and the. defendant, in error in this proceeding. . .
. inasmuch as. we predicate our determination upon the first ground of the motion we do not consider it necessary to consider or discuss the other three grounds. .
The motion to dismiss the petition in error and attempted, proceedings in error will be sustained- . , ,,
BARNES, J, concurs.
KUNKLE, J, not participating.